Citation Nr: 1119117	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and friend


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Veteran has indicated that his claims for entitlement to service connection for PTSD and for anxiety are interrelated.  The evidence of record also shows a diagnosis of generalized anxiety disorder.  Based on his contentions, the issue has been characterized as entitlement to service connection for an acquired psychiatric disability to include PTSD and an anxiety disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen a previously denied claim for service connection for PTSD has in fact been received.  Thus, the Board is granting this portion of the Veteran's appeal.  However, the de novo claim for service connection for PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In an August 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

2. The evidence received since the August 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1. The August 2003 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010)

2. New and material evidence has been received since the August 2003 RO decision, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The notice requirements of the VCAA require VA to notify a Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002). However, in light of the favorable determination with respect to whether new and material evidence has been submitted, no further discussion of VCAA compliance is needed.

Analysis Of New And Material Claim

The Veteran essentially contends that he has PTSD due to several in-service incidents (i.e., stressors).  His contentions and various stressors will be discussed in detail in the REMAND portion of this decision below.  

By way of history, in an August 2003 rating decision, the Veteran was denied service connection for PTSD on the basis that the evidence failed to establish a confirmed and credible stressor objectively linked to a PTSD diagnosis.  

At the time of the August 2003 decision, the pertinent evidence of record included the Veteran's service treatment records, personnel records, VA outpatient treatment record, stressor statements, lay statements in support of his claim, and a May 2002 VA examination.  

Following receipt of notification of that decision later that same month, the Veteran failed to initiate an appeal of the denial of his claim.  As such, the August 2003 determination is final. 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.

The Veteran filed his application to reopen a claim of entitlement to service connection for PTSD in February 2007.  The pertinent evidence received subsequent to the August 2003 rating decision includes VA treatment records documenting PTSD, anxiety disorder, and mood disorder diagnoses; internet articles relating to one of the Veteran's claimed stressors; and the Veteran's January 2011 hearing testimony regarding his claimed stressors.  That testimony, as well as the various psychiatric disorder diagnoses, are clearly "new," and also "material" in that they provide a more complete picture of the facts and circumstances surrounding the Veteran's claimed stressors and of his current psychiatric disability.  
 
As such, the Board finds that the evidence submitted since the August 2003 rating decision is new and material.  Accordingly, reopening the claim of entitlement to service connection for PTSD is warranted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material has been received; the claim of entitlement to service connection for PTSD is reopened and, to that extent only, the appeal is granted. 


REMAND

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, the Board must now consider the de novo issue of entitlement to service connection for this disability.  

The Board notes that the record shows that the Veteran has reported that his PTSD is due to at least four distinct incidents/stressors: (1) he witnessed a "terrorist attack" while stationed in Germany in 1978; (2) he was shot at by a Military Police (tower guard) also while stationed in Zweibrucken, Germany in 1978; (3) he was involved in a vehicle accident in June 1979 (his MOS was motor transport operator), at which time he fell asleep at the wheel due to exhaustion rolled over the truck he was driving; (4) he was involved in a riot at a Cuban refugee camp at Fort Indiantown Gap, Pennsylvania , in 1980, while attached to the 82nd Airborne Division (he was assigned to 365 Transportation Company Forest Com) at Fort McClellan, Alabama.  

Since the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), held that he Board is required to consider all evidence of record and to consider and discuss in its decision all "potentially applicable" provisions of law and regulation, the Board, prior to adjudicating then PTSD, must first see if VA undertook the necessary steps to verify all of the Veteran's claimed stressors.

In this regard, with respect to stressor (1) outlined above, it appears that the RO attempted to verify this incident through the Joint Services Records Research Center in September 2003, but a memorandum of the same date indicates that they were unable to verify any such attacks.  A January 2009 "Formal finding for lack of information to corroborate stressor(s)" confirms the same.  Thus, it appears that the RO undertook the necessary steps to verify this stressor and any that any additional attempts to verify would be futile.  

However, with respect to stressors (2) and (4) outlined above, it does not appear that any such development has taken place to verify these incidents.  Therefore, while it appears the RO has already undertaken the necessary development to aid the Veteran in attempting to verify the "terrorist attack" stressor, because no such development has yet to be taken regarding the Cuban refugee or MP stressor incidents, the Board finds that a remand to do so is required. See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Schafrath, supra. 

Finally, with respect to stressor (3) outlined above, the Veteran's service treatment and personnel records clearly confirm that the vehicle accident occurred in June of 1979.  STRs indicate that the Veteran had been working long 24 hour shifts and that he fell asleep at the wheel.  Thus, as the stressor is verified by the record in this instance, the only question remaining is whether there is a link, established by medical evidence, between the current psychiatric symptoms/disorders and the in-service vehicle accident stressor.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a development letter asking him to give a comprehensive statement regarding his averred stressors with respect to the MP shooting incident and Cuban riot incidents.  Please remind the Veteran that it is necessary to give as specific and detailed information about the persons, places, and events involved as possible, including as accurate a date for the event as possible, so as to enable the service department to verify the identified stressors.  

With respect to the Cuban riot stressor, the Veteran has provided the following information: that he was stationed at Fort McClellan, Alabama in January 1980; that he was assigned to 365th Transportation Company Light Truck; that he was subsequently attached to the 82nd Airborne Division; and that he was deployed to Fort Indiantown Gap, Pennsylvania, with such unit (specific dates unknown) in 1980 in an effort to quell the riots and tighten security.  

2. Following the completion of the above and review of all additional evidence obtained, the RO should review the entire claims file and prepare a summary of the unverified claimed stressors based on review of all pertinent documents, to include the Veteran's PTSD stressor statements and all medical and personnel records. 

The summary and all associated documents, including a copy of this remand, all available service records, and any written stressor statements should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC), 7798 Cissna Road, Suite 101, Springfield, Virginia 22150, to obtain verification of the claimed stressors.  

The JSRRC should be requested to provide any information which might corroborate any of the Veteran's alleged experiences and stressors.  The AMC/RO should ask JSRRC to attempt to verify the following unverified stressors:

(a) STRESSOR 1: Being shot at by an MP while stationed in Zweibrucken , Germany in 1978.  

(b) STRESSOR 2: Being exposed to Cuban "riots" while attached to the 82nd Airborne Division at Ft. Indiantown Gap, Pennsylvania in 1980.  

3. Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed psychiatric disabilities, to include PTSD and anxiety disorder.  

The claims folder must be made available to the examiner for review before the examination.  A list of any verified stressors should also be provided.  This should include the June 1979 truck accident which has already been verified by the record.  After a review of the record and examination of the Veteran, the examiner should attempt to express the following opinions:

a) What is the diagnosis of the Veteran's current psychiatric disability/disabilities?

b) If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD (to include consideration of the truck/roll-over incident accepted as credible evidence, and any additional stressors that may be verified).  In identifying any claimed stressor(s) the examiner should independently review the entire record. After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

c). If PTSD is not diagnosed or if there are additional psychiatric disorders, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50/50 probability) any such disorder(s) is/are related to, or first manifested in service.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.

The reasons and bases for all opinions should be provided.

3. Following completion of the above development, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and fully sets forth the controlling law and regulations pertinent to the issue on appeal.  It must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


